 In the Matter of TODD-BATH IRONSHIPBUILDINGCORPORATION ANDSOUTH PORTLAND SHIPBUILDING CORPORATIONandINDUSTRIAL UNIONOFMARINE AND SHIPBUILDINGWORKERS OF AMERICA, LOCAL 50-(C. I. 0.)Case No. R-4519SECOND SUPPLEMENTAL DECISIONCERTIFICATION OF REPRESENTATIVESANDDIRECTION OF RUN-OFF ELECTIONFebruary 6,1943On December 15, 1942, the National Labor Relations Board issued aDecision and Direction of Elections in the above-entitled proceedings."On January 2, 1943, the Board issued a Supplemental Decision andOrder.2Pursuant to the direction of Elections, elections by secret bal-lot were conducted on January 12 and 13, 19.43, under the direction andsupervision of the Regional Director for the First Region (Boston,Massachusetts).On January 14, 1943, the Regional Director, actingpursuant to Article III, Section 10, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties Reports on Ordered Elections.No objections to theconduct of the ballot or the Reports on Ordered Elections have beenfiled by any of the parties.However, on January 22, 1943, the Ameri-can Federation of Labor filed a "Motion to Stay Certification of Rep-resentatives," on the ground that the Company, as alleged in chargesto that effect filed on January 21, 1943, with the Regional Director, hadengaged in unfair labor practices constituting interference with theelections.On January 27, 1943, Industrial Union of Marine and Ship-buildingWorkers of America, Local 50, (C. I. 0.), herein called theC. 1. 0., filed objections to the motion.X45 N. L. R. B. 1367.46 N. L. R. B. 617.47 N. L.R. B., No. 46.370 TODD BATH IRON SHIPBUILDING CORPORATION371As to the balloting and its results, the Regional Director reportedas follows :Producton and maintenanceApproximate number of eligible voters--------------------24,387Total ballots cast----------------------------------------19,875Total ballots challenged ---------------------------------478Total void ballots---------------------------------------61Total valid votes counted---------------------------------19,336Votes cast for American Federation of Labor--------------Votes cast for Industrial Union of Marine and Shipbuilding8, 499Workers of America Local 50 (C. I. 0.) ------------------ 10,631Votes cast for neither------------------------------------ - 206Guardsand watchmenApproximate number of eligible voters--------------------398Total ballots cast----------------------------------------352Total ballots challenged---------------------------------4Total void ballots________________________________________2Total valid votes counted--------------------------------346Votes cast for American Federation of Labor--------------169Votes cast for Industrial Union of Marine and ShipbuildingWorkers of America Local 50 (C. I. 0.)---------- -------171Votes cast for neither------------------------------------6In its motion to stay certification and in the charges, the A. F. of L.alleged in substance that the Company had interfered with the elec-tions by (1) putting into effect wage increases among employees atthe Todd-Bath yard, which was covered by a contract with the C. I. 0.,while refusing to put into effect wage increases negotiated between theCompany and the A. F. of L. with respect to employees at the SouthPortland yard; and (2) refusing to institute the payment of backwages pursuant to' a directive of the National War Labor Board fol-lowing negotiations between the Company and the A. F. of L. TheA. F. of L. submitted certain affidavits in support of its allegations,which put in issue certain facts recited in affidavits of the treasurerand the personnel director of the Company and also in a communica-tion from the National War Labor Board concerning the allegationwith respect to its directive.The Regional Director has investigatedthese matters and has found that the charges are unsupported.Ac-cordingly, he has refused to issue a complaint based" on the charges.Since the charges have been investigated and found to be withoutmerit, no reason appears for further delaying certification of theC. I. O. for the unit of production and maintenance employees.On January 1G, 1943, the C. I. O. filed with the Regional Director arequest for a run-off election to be conducted by the Board among theguards and watchmen.Although neither of the competing labor or-ganizations received a majority of the votes cast in the election in the 372DECISIONSOF NATIONALLABOR RELATIONS BOARDguards and watchmen voting unit, the results of that election showthat a substantial majority of employees voting in that group desireto bargain collectively with the. Companies.Accordingly, we shalldirect a run-off election among the guards and watchmen in whichthey will be given an opportunity to decide whether they desire to berepresented by Industrial Union of Marine and Shipbuilding Work-ers of America, Local 50 (C. I. 0.), or by American Federation ofLabor, for the purposes of collective bargaining.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board of Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT ISHEREBY CERTIFIEDthat Industrial Union of Marine and Ship-building Workers of America, Local 50 (C. I.O.) , has been designatedand selected by a majority of all hourly paid production and mainte-nance employees of Todd-Bath Iron Shipbuilding Corporation andSouth Portland Shipbuilding Corporation, South Portland, Maine,including truck drivers, but excluding foremen, assistant foremen,supervisory employees having authority to hire and discharge, salariedemployees, first-aid employees, chauffeurs operating cars and beachwagons, safety men, counters, timekeepers, office and clerical employees,office janitors, engineers, draftsmen, architects, fire fighters, guards,and watchmen, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a). of the Act, IndustrialUnion of Marine and Shipbuilding Workers of America, Local 50(C. I. 0.), is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.DIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Sections 9 and 10, of National Labor Re-lationsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Todd-Bath Iron Shipbuilding Corporation and South PortlandShipbuilding Corporation, South Portland, Maine, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Run-Off Election, underthe direction and supervision of the Regional Director for the First TODD-BATH IRON SHIPBUILDING CORPORATION373Region, acting in this matter as agent for the National Labor RelationsBoard and subject to Article III, Section 10, of said Rules and Regu-lations, among all employees in the unit of guards and watchmen de-scribed in the Direction of Elections issued on December 15, 1942, butexcluding those who have since quit or been discharged for cause, todetermine whether they desire to be represented by'Industrial Unionof Marine and Shipbuilding Workers of America, Local 50 (C. I. 0.),or by American' Federation of Labor, for the purposes of collectivebargaining.